NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
LEROY ALFORD,
Petitioner,
V.
DEPARTMENT OF DEFENSE,
Respondent. `
2010-3112
Petition for review of the Merit Systen1s Protection
B0ard in case n0. DC333OD90703-I-1.
ON MOTION
ORDER
Upon consideration of Leroy Alford’s motion for a 30-
day extension of time to file his reply brief,
IT ls 0RDERED THAT:
The motion is granted Alford’s reply brief is due
within 30 days of the date of filing of this order.

ALFORD V. DEFENSE
NOV 3 2010
Date
cc: Leroy Alford
S
Michael D. Austin, Esq.
2
FoR THE CoURT
fsi J an Horbal3;
J an Horbaly
Clerk
ratio
U.S. COU APFEALS FOR
THE FEBERAl. G|RCU1T
NUV 03 2810
.lAN HORBALY
CLERK